- Sentinel Investments As filed with the Securities and Exchange Commission on May 1, 2009 Registration No. 333-19583 Registration No. 811-08015 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-4 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 24 and REGISTRATION UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 26 NATIONAL VARIABLE ANNUITY ACCOUNT II (Exact name of Registrant) NATIONAL LIFE INSURANCE COMPANY One National Life Drive Montpelier, VT 05604 (Complete name and address of depositor's principal executive offices) (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, NW Washington, DC 20004-2415 It is proposed that this filing will become effective: _X immediately upon filing pursuant to paragraph (b) on (Date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) of Rule 485 This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interests in a Variable Account under individual flexible premium variable annuity contracts. Sentinel Advantage Variable Annuity P R O S P E C T U S Dated May 1, 2009 National Life Insurance Company  Home Office: National Life Drive, Montpelier, Vermont 05604  1-800- 732-8939 The Contracts described in this prospectus are individual flexible premium variable annuity contracts supported by National Variable Annuity Account II (the Variable Account), a separate account of National Life Insurance Company (National Life, we, our, or us). We allocate net Premium Payments to either the Variable Account, the Fixed Account, or the Guaranteed Accounts. The Variable Account is divided into Subaccounts. Each Subaccount invests in shares of a corresponding underlying Fund (each a Fund) described below: Sentinel Asset Management, Invesco Aim Advisors, Inc. Fred Alger Management, AllianceBernstein L.P. Inc. Inc. Sentinel Variable Products Trust AIM Variable Insurance Funds Alger American Fund Alliance Bernstein Variable Balanced AIM V.I. Dynamics Capital Appreciation Products Series Fund, Inc. Bond AIM V.I. Global Health Care LargeCap Growth International Growth Common Stock AIM V.I. Technology SmallCap Growth International Value Mid Cap Growth Small/Mid Cap Value Money Market Value Small Company American Century Investment The Dreyfus Corporation Deutsche Investment Fidelity Management & Management, Inc. and Management Americas Inc. Research Company American Century Global Investment Management, Inc. American Century Variable Dreyfus Variable Investment DWS Variable Series II Fidelity® Variable Insurance Portfolios, Inc. Fund Dreman High Return Equity Products VP Income & Growth VIF Appreciation VIP* Contrafund® VP Inflation Protection VIF Developing Leaders Dreman Small Mid Cap Equity-Income VP International VIF Quality Bond Value VIP Growth VP Ultra® High Income VP Value Dreyfus Socially Responsible DWS Investments VIT Funds Index 500 VP Vista SM Growth Fund, Inc. Small Cap Index VIP Investment Grade Bond Mid Cap Overseas Value Strategies Franklin Templeton J.P. Morgan Investment Neuberger Berman Oppenheimer Funds, Inc. Investments Management Inc. Management, Inc . Franklin Templeton Variable JPMorgan Insurance Trust Neuberger Berman Advisers Oppenheimer Variable Insurance Products Trust International Equity Portfolio Management Trust Account Funds Foreign Securities Fund Small Cap Core Portfolio Short Duration Bond Balanced/VA Global Real Estate Fund (formerly Small Company Portfolio Main Street Small Cap/VA Mutual Shares Securities Fund Portfolio) Mid-Cap Growth Portfolio Strategic Bond/VA Small Cap Value Securities Partners Portfolio Fund Small Cap Growth Portfolio Small-Midcap Growth Socially Responsive Securities Fund U.S Government Mutual Global Discovery Securities T. Rowe Price Associates, Inc. Van Eck Associates Wells Fargo Funds Corporation Management, LLC T. Rowe Price Equity Series, Inc. Van Eck Worldwide Insurance Wells Fargo Variable Trust Personal Strategy Balanced Trust VT Discovery Worldwide Bond VT Opportunity T. Rowe Price Equity Series, Inc. Worldwide Emerging Markets Blue Chip Growth II Worldwide Hard Assets Equity Income II Worldwide Real Estate Health Sciences II * Effective on or about June 1, 2reman High Return Equity VIP will be renamed DWS Strategic Value VIP. This prospectus provides you with the basic information you should know before investing. You should read it and keep it for future reference. A Statement of Additional Information dated May 1, 2009 containing further information about the Contracts and the Variable Account is filed with the SEC. You can obtain a copy without charge from National Life by calling 1-800-732-8939 , by writing to National Life at the address above, or by accessing the SECs website at http://www.sec.gov. You may also obtain prospectuses for each of the underlying Fund options identified above without charge by calling or writing to the same telephone number or address. This prospectus must be accompanied by current prospectuses or profiles for the Funds. Investments in these Contracts are not deposits or obligations of, and are not guaranteed or endorsed by, the adviser of any of the underlying funds identified above, the U.S. government, or any bank or bank affiliate. Investments are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other governmental agency. It may not be a good decision to purchase a Contract as a replacement for another type of variable annuity if you already own another flexible premium deferred variable annuity. The Statement of Additional Information, dated May 1, 2009, is incorporated herein by reference. The Table of Contents for the Statement of Additional Information appears on the last page of the prospectus. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of the prospectus. Any representation to the contrary is a criminal offense. Table of Contents Page SUMMARY 1 How Do I Purchase a Contract? 1 Can I Make Additional Premium Payments? 1 How Does the Free Look Right to Examine the Contract Work? 1 What is the Purpose of the Variable Account? 1 How Does the Fixed Account Work? 1 How Do the Guaranteed Accounts Work? 1 When Will I Receive Payments? 2 What Happens if an Owner Dies Before Annuitization? 2 What Happens if the Annuitant Dies Before Annuitization? 2 Can I Make a Withdrawal from My Contract? 2 What Charges Will I Pay? 3 Can I Transfer My Contract Value Among the Different Investment Options? 3 Are There any Other Contract Provisions? 3 How Will the Contract be Taxed? 4 What is the Illuminations Program? 4 What if I Have Questions? 4 SUMMARY OF CONTRACT EXPENSES 5 Contract Owner Transaction Expenses 5 Variable Account Annual Expenses 5 Optional Rider Expenses 5 Examples 11 ACCUMULATION UNIT VALUE 12 NATIONAL LIFE, THE VARIABLE ACCOUNT, AND THE FUNDS 23 National Life 23 The Variable Account 23 The Funds 23 Other Information 28 Change of Address Notification 29 DETAILED DESCRIPTION OF CONTRACT PROVISIONS 30 Issuance of a Contract 30 Premium Payments 30 Transfers 32 Disruptive Trading 32 Value of a Variable Account Accumulation Unit 34 Annuitization 35 Annuitization - Variable Account 36 Annuitization - Fixed Account 36 Annuity Payment Options 37 Stretch Annuity Payment Option 37 Death of Owner 38 Death of Annuitant Prior to the Annuitization Date 39 Generation-Skipping Transfers 39 Ownership Provisions 39 CHARGES AND DEDUCTIONS 40 Deductions from the Variable Account 41 Contingent Deferred Sales Charge 41 Annual Contract Fee 42 Transfer Charge 42 Premium Taxes 43 Charge for Optional Enhanced Death Benefit Rider 43 Other Charges 43 CONTRACT RIGHTS AND PRIVILEGES 43 i Free Look 43 Loan Privilege - Tax Sheltered Annuities 44 Surrender and Withdrawal 46 Payments 47 Surrenders and Withdrawals Under a Tax-Sheltered Annuity Contract 47 Telephone Transaction Privilege 49 Facsimile Transaction Privilege 49 Electronic Mail Transaction Privilege 49 Optional Illuminations Investment Advisory Service 50 Available Automated Fund Management Features 51 Contract Rights Under Certain Plans 53 THE FIXED ACCOUNT 53 Minimum Guaranteed and Current Interest Rates 53 Enhanced Fixed Account 54 THE GUARANTEED ACCOUNTS 55 Investments in the Guaranteed Accounts 55 Termination of a Guaranteed Account 56 Market Value Adjustment 56 Other Matters Relevant to the Guaranteed Accounts 59 Preserver Plus Program 59 OPTIONAL ENHANCED DEATH BENEFIT RIDER 59 OPTIONAL ACCELERATED BENEFIT RIDERS 60 FEDERAL INCOME TAX CONSIDERATIONS 61 Taxation of Non-Qualified Contracts 61 Taxation of Qualified Contracts 62 Federal Estate Taxes 63 Possible Tax Law Changes 64 GENDER NEUTRALITY 64 VOTING RIGHTS 64 CHANGES TO VARIABLE ACCOUNT 65 DISTRIBUTION OF THE CONTRACTS 65 FINANCIAL STATEMENTS 66 STATEMENTS AND REPORTS 66 OWNER INQUIRIES 67 LEGAL MATTERS 67 GLOSSARY 67 This prospectus does not constitute an offering in any jurisdiction in which such offering may not legally be made. ii SUMMARY This summary provides a brief description of some of the features and charges of the Contract. You will find more detailed information in the rest of this prospectus, the Statement of Additional Information and the Contract. Please keep the Contract and its riders or endorsements, if any, together with the application. Together they are the entire agreement between you and us. How Do I Purchase a Contract? Generally, you may purchase a Contract if you are age 85 and younger (on an age on nearest birthday basis). See Issuance of a Contract, below. The initial Premium Payment must be at least $5,000 for Non-Qualified Contracts and at least $1,500 for Qualified Contracts. We may at our discretion permit initial Premium Payments lower than these minimums. Can I Make Additional Premium Payments? You may make additional Premium Payments at any time (except for Contracts purchased in Oregon and Massachusetts) but they must be at least $100 ($50 for IRAs). We may accept lower Premium Payments at our discretion if the Premium Payments are remitted electronically. The total of all Premium Payments under Contracts issued on the life of any one Owner (or Annuitant if the owner is not a natural person) may not exceed $1,000,000 without our prior consent (see Premium Payments, below). How Does the Free Look Right to Examine the Contract Work? To be sure that you are satisfied with the Contract, you have a ten-day free look right to examine the Contract. Some states may require a longer period. Within ten days of the day you receive the Contract, you may return the Contract to our Home Office at the address shown on the cover page of this prospectus. When we receive the Contract, we will void the Contract and refund the Contract Value plus any charges assessed when the Contract was issued, unless otherwise required by state and/or federal law. In the case of IRAs and Contracts issued in states that require the return of Premium Payments, you may revoke the Contract during the free look period and we will refund Premium Payments. What is the Purpose of the Variable Account? The Variable Account is a separate investment account that is divided into several Subaccounts. Amounts in the Variable Account will vary according to the investment performance of the Fund(s) in which your elected Subaccounts are invested. You may allocate Net Premium Payments among the Fixed Account, the Guaranteed Accounts and the Subaccounts of the Variable Account. The assets of each Subaccount are invested in the corresponding Funds that are listed on the cover page of this prospectus (see The Variable Account and Underlying Fund Options, below). We cannot give any assurance that any Subaccount will achieve its investment objectives. You bear the entire investment risk on the value of your Contract which you allocate to the Variable Account. The value of your Contract may be more or less than the premiums paid. How Does the Fixed Account Work? You may allocate all or part of your Net Premium Payments or make transfers from the Variable Account or the Guaranteed Accounts to the Fixed Account. Contract Value held in the Fixed Account will earn an effective annual interest rate of at least the minimum required by your state (see The Fixed Account, below). How Do the Guaranteed Accounts Work? You may allocate all or part of your Net Premium Payments or make transfers from the Variable Account (or to a limited extent from the Fixed Account) to a Guaranteed Account with a duration of 5, 7 or 10 years. These Guaranteed Accounts guarantee a specified interest rate for the entire period of an investment, if the Contract Value 1 remains in the Guaranteed Account for the specified period of time. If you surrender your Contract or withdraw or transfer Contract value out of a Guaranteed Account prior to the end of the specified period, a market value adjustment will be applied to such Contract Value surrendered, withdrawn or transferred. (see The Guaranteed Accounts, below). When Will I Receive Payments? After the Contract Value is transferred to a payment option, we will pay proceeds according to the Annuity Payment Option you select. If the Contract Value at the Annuitization Date is less than $3,500, the Contract Value may be distributed in one lump sum instead of annuity payments. If any annuity payment would be less than $100, we have the right to change the frequency of payments to intervals that will result in payments of at least $100. In no event will annuity payments be less frequent than annually (see Annuitization  Frequency and Amount of Annuity Payments, below). What Happens if an Owner Dies Before Annuitization? For Contracts issued on or after November 1, 2003, if (1) any Owner dies before the Contract Value is transferred to a payment option (Annuitization); (2) the Enhanced Death Benefit Rider is not elected; and (3) the Owner (or the oldest of Joint Owners) dies prior to the Contract Anniversary on which your age, on an age nearest birthday basis, is 81, we will pay the Beneficiary the greater of (a) the Contract Value, or (b) the Net Premium Payments made to the Contract (less all withdrawals, and less all outstanding loans and accrued interest), and adjusted such that if you effect a Withdrawal (including a systematic Withdrawal) at a time when the Contract Value is less than the amount of the Death Benefit that would then be payable to you, the Death Benefit will be reduced by the same proportion that the Withdrawal reduces the Contract Value (this adjustment will have the effect of reducing the Death Benefit by more than the amount of the Withdrawal, where a Withdrawal is taken at a time when the Death Benefit is greater than the Contract Value). If you die after the Contract Anniversary on which your age, on an age nearest birthday basis, is 81 (or in the case of Joint Owners, where the first of Joint Owners to die dies after the Contract Anniversary on which the age of the oldest Joint Owner, on an age on nearest birthday basis, is 81), then the Death Benefit shall be equal to the Contract Value. For Contracts issued prior to November 1, 2003 only, we are currently providing a Death Benefit that is equal to the greater of (a) or (b) above even if you die after the Contract Anniversary on which your age, on an age nearest birthday basis, is 81, as long as your age, on an age on nearest birthday basis, was less than 81 on the Date of Issue of the Contract. We currently intend to pay this Death Benefit even though its terms are more favorable to you than what is guaranteed in the Contract. We will notify you if we discontinue this Death Benefit. For these Contracts, or if your state did not approve such adjustment in time for it to apply to your Contract, the adjustment referred to in (b) above will not be made. All amounts paid will be reduced by premium tax charges, if any. For more information, see Death of Owner, below. What Happens if the Annuitant Dies Before Annuitization? If the Annuitant (who is not an Owner) dies before the Contract Value is transferred to a payment option, we will pay the Beneficiary a Death Benefit equal to the Cash Surrender Value, unless the Owner selects another available option (see Death of Annuitant Prior to the Annuitization Date, below). Can I Make a Withdrawal from My Contract? You may withdraw part or all of the Cash Surrender Value at any time before the Contract is Annuitized (see Surrender and Withdrawal, below). A Withdrawal or a surrender may be restricted under certain qualified Contracts and result in federal income tax, including a federal penalty tax (see Federal Income Tax Considerations, below). You may have to pay a surrender charge and/or (in the case of Contract Value allocated to a Guaranteed Account) a market value adjustment on the Withdrawal. 2 What Charges Will I Pay? Contingent Deferred Sales Charge (CDSC). We do not deduct a sales charge from Premium Payments. However, if you surrender the Contract or make a Withdrawal, we will generally deduct from the Contract Value a CDSC not to exceed 7% of the lesser of the total of all Net Premium Payments made within 84 months prior to the date of the request to surrender or the amount surrendered (see Contingent Deferred Sales Charge, below). Market Value Adjustment. We deduct, or add, a market value adjustment to any amount you surrender, withdraw, or transfer from a Guaranteed Account before its termination date (see The Guaranteed Accounts, below). Annual Contract Fee. We deduct an Annual Contract Fee of $30.00 payable on each Contract Anniversary as long as the Contract Value is less than $50,000 (see Annual Contract Fee, below). Administration Charge. We also deduct an Administration Charge each day at an annual rate of 0.15% from the assets of the Variable Account (see Deductions from the Variable Account, below). Mortality and Expense Risk Charge. We deduct a mortality and expense risk charge each day from the assets of the Variable Account at an annual rate of 1.25% (see Deductions from the Variable Account, below). Charge for Optional Enhanced Death Benefit Rider. If elected, we deduct an annual charge of 0.20% of the Contract Value at the time of deduction for this option (see Charge for Optional Enhanced Death Benefit Rider, below). Premium Taxes. If a governmental entity imposes premium taxes, we will make a deduction for premium taxes in a corresponding amount. Certain states impose a premium tax. Premium taxes may range up to 3.5% (see Premium Taxes, below). Transfer Charge. We reserve the right to make a charge of $25 for each transfer in excess of 12 transfers in a Contract Year. However, we are not currently assessing transfer charges. Investment Management Fees and Fund Operating Expenses. Charges for investment management services and operating expenses are deducted daily from each Fund (see Underlying Fund Annual Expenses, below, and the accompanying Fund prospectuses). We pay compensation to broker-dealers who sell the Contracts. (See Distribution of Contracts, below). Can I Transfer My Contract Value Among the Different Investment Options? You may transfer the Contract Value among the Subaccounts of the Variable Account, between the Variable Account and the Fixed Account (subject to specific limitations), and between the Guaranteed Accounts and either the Fixed Account (subject to specific limitations) or the Subaccounts of the Variable Account, by making a written transfer request. In the case of transfers out of a Guaranteed Account prior to its termination date, a market value adjustment will be applied. If you elect the telephone transaction privilege, you may make transfers by telephone. Please note that frequent, large, or short-term transfers among Subaccounts, such as those associated with market timing transactions, can adversely affect the underlying Funds and the returns achieved by Owners. Such transfers may dilute the value of underlying Fund shares, interfere with the efficient management of the underlying Fund, and increase brokerage and administrative costs of the Underlying Funds. To protect Owners and underlying Funds from such effects, we have developed market timing procedures. See Disruptive Trading below. Are There any Other Contract Provisions? For information concerning other important Contract provisions, see Contract Rights and Privileges, below, and the remainder of this prospectus. 3 How Will the Contract be Taxed? For a brief discussion of our current understanding of the federal tax laws concerning us and the Contract, see Federal Income Tax Considerations, below. What is the Illuminations Program? We offer Owners the opportunity to participate in Illuminations. Under this investment advisory program, National Life has arranged for FundQuest, Inc. (FundQuest), a registered investment adviser firm that is independent of National Life, to provide an investment advisory service under which FundQuest maintains an allocation of the Contract Value of your Contract among the available options that is suited to your investment objective, financial situation and risk tolerance. To participate in Illuminations, you must enter into a Limited Power of Attorney with FundQuest under which you will authorize FundQuest to direct National Life to implement changes to your portfolio allocation model as determined by FundQuest, without obtaining your specific approval of the changes. The Illuminations investment advisory program is available without charge to Owners. What if I Have Questions? We will be happy to answer your questions about the Contract or our procedures. Call or write to us at the phone number or address on the cover page. All inquiries should include the Contract number and the names of the Owner and the Annuitant. If you have questions concerning your investment strategies, please contact your registered representative. 4 SUMMARY OF CONTRACT EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, taking a Withdrawal from, and surrendering the Contract. The first table describes the fees and expenses that you will pay at the time that you buy the Contract, take a Withdrawal from or surrender the Contract, transfer Contract Value between investment options or, for certain Qualified Contracts, take a loan. Contract Owner Transaction Expenses Sales Load Imposed on Purchases None Premium Taxes See below 1 CDSC (as a percentage of Net Premium Payments surrendered or withdrawn) 2 Maximum 7% Transfer Charge $25 3 Loan Interest Spread (effective annual rate) 2.5% 4 The next two tables describe the fees and expenses that you will pay periodically during the time that you own the Contract, not including Fund fees and expenses. Variable Account Annual Expenses (deducted daily as a percentage of Variable Account Contract Value) Mortality and Expense Risk Charge 1.25% Administration Charge 0.15% Total Basic Variable Account Annual Percentage Expenses 1.40% Annual Contract Fee 5 $30 Optional Rider Expenses 0.20% of Contract Annual Charge for Optional Enhanced Value at the time Death Benefit Rider of deduction 1 States may assess premium taxes on premiums paid under the Contract. Where National Life is required to pay this premium tax when a Premium Payment is made, it may deduct an amount equal to the amount of premium tax paid from the Premium Payment. National Life currently intends to make this deduction from Premium Payments only in South Dakota. In the remaining states which assess premium taxes, a deduction will be made only upon Annuitization, death of the Owner, or surrender. See Premium Taxes, below. 2 The CDSC declines 1% for each completed year from the date of the affected premium payment, reaching zero after the premium payment has been in the Contract for seven years. Each Contract Year after the first one, the Owner may withdraw without a CDSC an amount equal to 15% of the Contract Value as of the most recent Contract Anniversary. In addition, any amount withdrawn in order for the Contract to meet minimum Distribution requirements under the Code shall be free of CDSC. Withdrawals may be restricted for Contracts issued pursuant to the terms of a Tax-Sheltered Annuity or under an annuity issued in conjunction with certain qualified pension or profit sharing plans. This CDSC-free Withdrawal privilege does not apply in the case of full surrenders and is non-cumulative. That is, free amounts not taken during any given Contract Year cannot be taken as free amounts in a subsequent Contract Year. In addition, New Jersey and Washington do not permit this CDSC-free Withdrawal provision, in which case a different CDSC-free Withdrawal provision will apply (see Contingent Deferred Sales Charge, below). After annuitization, we will assess the CDSC, as applicable, on surrenders under Payment Option 1. 3 We reserve the right to make a $25 charge on each transfer in excess of 12 transfers in a Contract Year. However, no such charge is currently applied. 4 The Loan Interest Spread is the difference between the amount of interest we charge on loans and the amount of interest we credit to amounts held in the Collateral Fixed Account to secure the loan. 5 The Annual Contract Fee is assessed only upon Contracts which as of the applicable Contract Anniversary, have a Contract Value of less than $50,000 and is not assessed on Contract Anniversaries after the Annuitization Date. 5 The following table describes the portfolio fees and expenses that you will pay periodically during the time that you own the Policy. The table shows the minimum and maximum fees and expenses charged by any of the portfolios for the year ended December 31, 2008. The expense of the portfolios may be higher or lower in the future. More details concerning each portfolios fees and expenses are contained in the prospectus for each portfolio. Underlying Fund Annual Expenses (as a percentage of underlying Fund average net assets) Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fee, 0.10% 1.98% distribution and/or service 12b-1 fees, and other expenses). The annual expenses as of December 31, 2008 (unless otherwise noted) of each Fund, before any fee waivers or expense reimbursements, are shown below. 1 Fund Management 12b-1 Other Acquired Gross Waivers, Net Total Fee Fees 2 Expenses Fund Total Reimbursements, Annual Fees Annual and Recoupment Expenses 3 Expenses 3 Sentinel VPT Balanced Fund 0.55% 0.00% 0.30% 0.00% 0.85% 0.00% 0.85% Bond Fund 0.40% 0.00% 0.26% 0.00% 0.66% 0.00% 0.66% Common Stock Fund 0.50% 0.00% 0.21% 0.00% 0.71%
